Citation Nr: 1014116	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits, exclusive of health care under 
38 U.S.C. Chapter 17.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The appellant entered active duty in December 1969 and 
separated from active duty in January 1974.  His time lost 
includes unauthorized absences and in confinement status.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

A hearing before the undersigned Veterans Law Judge was held 
at the RO in January 2010.  The hearing transcript has been 
associated with the claims file.


FINDINGS OF FACT

1.  The appellant received a discharge under other than 
honorable conditions.  

2.  The appellant engaged in persistent and willful 
misconduct prior to discharge.

3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under other than honorable condition.


CONCLUSION OF LAW

The appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA compensation 
benefits.  38 U.S.C.A. § 101(2), (18) (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.12, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009).  Because this case involves the legal question 
regarding whether the appellant has adequate standing to 
apply for VA benefits, the notice and duty to assist 
provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in this case, the RO provided notice to the 
appellant in correspondence in August 2006 and October 2007 
that notified the appellant of information and evidence 
necessary to substantiate whether the character of his 
discharge rendered him ineligible for benefits.

The appellant was afforded personal hearings before a 
Decision Review Officer and the undersigned Veterans Law 
Judge, and he has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Service treatment records and service 
personnel records have been associated with the claims file.  
The appellant has not identified any additional evidence 
pertinent to his claim, which is not already of record.  VA 
has no obligation to provide any further notice or assistance 
to this appellant.

The appellant has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  He is not prejudiced by a decision at this time.


Applicable Statutes and Regulations

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  Except as provided in 38 C.F.R. § 
3.13(c), the entire period of service constitutes one period 
of service, and entitlement will be determined by the 
character of the final termination of such period of service.  
38 C.F.R. § 3.13(b).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, 
the applicable regulation is 38 C.F.R. § 3.12(d), which 
provides that a discharge because of willful and persistent 
misconduct, including a discharge under other than honorable 
conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  An act is 
willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  38 C.F.R. § 
3.1(n).  A discharge because of a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. § 
3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time of 
committing the offense.  38 C.F.R. § 3.12(b).  Specifically, 
pursuant to 38 U.S.C.A. § 5303(b), "if it is established to 
the satisfaction of the Secretary that, at the time of the 
commission of an offense leading to a person's court-martial, 
discharge or resignation, that person was insane, such person 
shall not be precluded from benefits under laws administered 
by the Secretary based upon the period of service from which 
such person was separated."  38 U.S.C.A. § 5303(b).


An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  
3 8 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding 
that the term "constitutionally psychopathetic" was 
synonymous with psychopathetic personality (antisocial 
personality disorder).  Consulting various well-accepted 
legal authority, VA General Counsel has noted that the term 
insanity was more or less synonymous with "psychosis."  
VAOPGCPREC 20-97.  When a rating agency is concerned with 
determining whether a veteran was insane at the time he 
committed an offense leading to his court-martial, discharge 
or resignation, it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

Facts and Analysis

The appellant's DD Form 214 reveals that he was discharged 
from active duty service in January 1974 "under other than 
honorable conditions."  His service personnel records show 
that the he was discharged on the basis of unfitness because 
of "incorrigible" behavior.

Review of the service personnel records (SPRS) reveal that 
the appellant was found to have committed a number of 
infractions during his service.  From June 24, 1970, to 
August 5, 1970, the appellant went absent without leave 
(AWOL), for which he received non-judicial punishment (NJP) 
under Article 15.  On October 8, 1970, the appellant 
disobeyed a lawful order, used disrespectful language to a 
superior noncommissioned officer, and wrongfully used 
provoking words to a superior noncommissioned officer.  On 
September 15, 1971, the appellant went AWOL, for which he 
received NJP under Article 15.  On February 29, 1972, the 
appellant pled guilty to and was found guilty by Summary 
Court Martial for violation of Article 121 for theft of one 
carton of cigarettes.  From March 24, 1972, to March 25, 
1972, the appellant went AWOL, for which he received NJP 
under Article 15.  On October 30, 1972, the appellant pled 
guilty to and was found guilty by Summary Court Martial for 
violation of Article 90 for disobedience of a lawful order by 
a superior commissioned officer.  On November 21, 1972, the 
appellant was derelict in the performance of his duties as a 
firewatch, for which he received NJP under Article 15.  

Also on November 21, 1972, the appellant was informed that he 
had been found lacking in certain areas of personal behavior, 
aptitude, or attitude which cast doubt as to the desirability 
of the appellant's retention in the U.S. Marine Corps.  The 
appellant was informed that continued failure to take the 
necessary steps to correct the deficiencies would result in a 
recommendation for his discharge by reason of frequent 
involvement of a discreditable nature with military 
authorities.  The appellant was also informed that such a 
discharge might deprive him of virtually all rights as a 
veteran under both federal and state legislation.  In 
December 1972, the appellant was informed that he was not 
eligible for reenlistment due to his past record of NJPs and 
Court Martial and substandard "con. and pro. marks".  

On April 6, 1973, the appellant plead guilty to and was found 
guilty by Summary Court Martial for violation of Article 91, 
disobedience of a lawful order by a superior noncommissioned 
officer.  

On April 13, 1973, the appellant was informed that he was 
being recommended for undesirable discharge by reason of 
unfitness on the basis of frequent involvement of a 
discreditable nature with military authorities.  In July 
1973, the appellant appeared before the Administration 
Discharge Board on the matter of whether he should be 
discharged by reason of unfitness.  At the hearing, the 
appellant indicated that his unauthorized absence of 42 days 
was due to his mother's illness:  he indicated that he had 
attempted to get emergency leave when his mother became ill, 
and he was denied leave, so he decided to leave on his own.  
Witnesses for the appellant indicated that the appellant had 
a personality clash with his former platoon sergeant which 
"many times" precipitated situations that ultimately 
resulted in disciplinary action against the appellant.  After 
consideration of the evidence, the Administration Discharge 
Board determined that the appellant should be given an 
undesirable discharge by reason of unfitness.  

On December 18, 1973, the appellant again went AWOL, for 
which he received NJP under Article 15.  At that time, the 
appellant offered no defense and admitted his guilt.  The 
appellant was subsequently discharged from service.  

The appellant reports that there were mitigating 
circumstances involved in his offenses which should 
counteract a determination of willful and persistent 
misconduct.  At the hearings, the appellant testified that 
his behavior was the result of marital problems:  he 
testified that he performed well in the Marine Corps for the 
first two years (including garnering a Presidential Unit 
Citation and two bronze stars) until he got married and 
shortly thereafter learned his then-wife was committing 
adultery, after which he developed a bad attitude.  The 
appellant also testified that one of his unauthorized leaves 
was the result of coming back late after getting married and 
one was due to his grandmother or mother's illness.   

After review of the evidence, the Board finds that the 
offenses which led to the appellant's discharge were willful 
and persistent misconduct, which is a regulatory bar to VA 
benefits, as defined under 38 C.F.R. § 3.12(d)(4).  The 
record documents a pattern of multiple unauthorized absences, 
disrespectful action to a higher officer, and one instance of 
theft, and the Board finds that the record clearly shows that 
the offenses precluded him from performing his military 
duties.  In fact, he had unauthorized absence from his unit 
for over 45 days during service.  Unauthorized absence is the 
type of offense that would interfere with and preclude the 
performance of an appellant's military duties and thus cannot 
constitute a minor offense.  See Cropper v. Brown, 6 Vet. 
App. 450, 452- 453 (1994); Winter v. Principi, 4 Vet. App. 29 
(1993).  

The Board acknowledges that the appellant has provided 
explanations for his offenses, namely illness of a family 
member and marital problems, in the effort to demonstrate 
that he did not engage in persistent and willful misconduct.  
With regard to the initial unauthorized absence which he 
reports was due to the illness of a family member, the Board 
notes that the appellant did not provide this rationale at 
the time of the unauthorized absence, which strains the 
appellant's credibility.  Regardless, however, even if this 
initial offense were excused, the subsequent pattern of 
offenses still shows persistent and willful misconduct, and 
although the appellant contends that these offenses were the 
result of marital discord, the Board finds that this 
explanation is not credible or probative as there are no 
offenses occurring anywhere remotely proximate the to the 
appellant's marriage in December 1971.  Moreover, even if all 
explanations were accepted, the evidence does not suggest 
that any of the offenses were not the result of deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences; rather, the 
evidence clearly indicates that the appellant acted knowingly 
and deliberately in each case.  Based on the foregoing, the 
Board finds that the appellant's misconduct was indeed 
willful and persistent.  Therefore, his discharge is 
considered to have been issued under dishonorable conditions 
and is barred from the payment of VA benefits unless he was 
insane at the time of the offenses which resulted in his 
discharge.  38 C.F.R. § 3.12(b).

There is no evidence of record that the appellant was insane 
at the time he committed the acts noted above.  His service 
treatment records are negative for any complaints, treatment, 
or diagnosis of insanity or any other psychiatric disorder, 
and the appellant has not suggested that he was insane.  
Therefore, for the reasons stated above, the Board finds that 
the appellant's discharge under other than honorable 
conditions is a bar to VA compensation benefits. 


ORDER

The character of discharge constitutes a bar to payment of VA 
compensation benefits, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


